O’NTELL, J.
The only question in this case is whether the defendant, having been convicted in a criminal prosecution, and sentenced for a penalty of which this court has appellate jurisdiction, is entitled, to an appeal without having, reserved a bill of exceptions to any of the proceedings in the trial court. The case was tried in the city court of Alexandria.
The question is answered by the statement that this court may annul a verdict or sentence,. not only on an exception taken to a ruling of the trial judge, but on an assignment of errors filed in this court, or for an error patent on the face of the record.
The relator in this case has annexed to his petition, praying for a writ of mandamus to compel the granting of an appeal, an assignment of errors, which he requests us to pass upon in this proceeding; Whether there be such error in any case is to be determined when the case has been submitted on appeal. It is sufficient to say that the reserving of bills of exception in the trial court is not a prerequisite to the defendant’s right to appeal from the verdict or sentence.
The alternative writ of mandamus heretofore issued, and the rule to show cause why it should not be made peremptory, are now made absolute, and accordingly it is ordered that relator be granted an appeal to this court.